DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The amendments filed on August 10, 2021 have been entered in the above-identified application. Claims 1, 7-15, and 18 are amended. Claims 1-18 are pending of which claims 1-7 are under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2009/035594 A1). 
	Lee et al. disclose rheologically-modified functionalized polyolefins and tie-layer adhesive blends (equivalent to the tie layers of the claimed invention) formulated therewith which exhibit improved adhesion in multi-layer barrier films. Multi-layer barrier shrink films are widely used for packaging cheese and fresh and processed meat and poultry products.  While specific constructions will vary in the number of layers and the materials used for the various layers, most constructions have a barrier resin layer, such as a layer of ethylene-vinyl alcohol (EVOH) copolymer or polyamide, and one or 
acrylic acid, methacrylic acid, maleic acid, fumaric acid, itaconic acid, citraconic acid, mesaconic acid, and maleic anhydride (MAH). Maleic anhydride is the most commonly used graft monomer and is preferred for the rheologically-modified products. The polyolefin resins utilized to obtain the improved rheologically-modified grafts are ethylene homopolymers and ethylene--olefin copolymers. In another embodiment, the 
rheologically-modified product is obtained by grafting a high density polyethylene (HDPE) copolymer, a linear low density polyethylene (LLDPE) copolymer or a plastomer with maleic anhydride (meeting the limitations of claims 2-5). The tie-layer adhesive compositions are highly effective for the production of multi-layer barrier films.  They are particularly well suited for use as tie-layers between barrier resin layers and polyolefin resin layers commonly employed in such multi-layer film constructions.  Most notably, tie-layer adhesives formulated using the rheology-modified polyolefin grafts provide markedly superior adhesion of polyolefin/barrier resin layers in oriented, i.e., monoaxially or biaxially stretched, films. The barrier and polyolefin resins used may be any of the known resin materials commonly used for multi-layer film constructions.  For example, the barrier film may be EVOH or a polyamide. Polyolefin resins commonly used include LDPE, LLDPE, HDPE, ethylene-vinyl acetate copolymers, ethylene-acrylic acid or ester copolymers, ethylene-methacrylic acid or ester copolymers, and the like. Film constructions employed for these various applications can vary widely with regard to the number of layers and the resins used.  The following illustrate some of the constructions possible using tie-layers produced using the rheologically-modified 
LDPE/Tie 1/EVOH/Tie 2/FCL 
LLDPE/Tie 1/EVOH/Tie 2/FCL 
HDPE/Tie 1/EVOH/Tie 2/FCL 
Furthermore, the films may be oriented in the machine direction, i.e., monoaxially, by stretching in the machine direction (meeting the limitation of claim 6). 
 	With regards to the limitation that the first polyolefin layer is a multilayer structure or that it has at least three layers, the Examiner would like to point out that it would have been obvious to add additional layers to the multilayer structure taught by Lee et al. given that Lee et al. specifically state that specific constructions can vary in the number of layers and the materials used for the various layers, most constructions have a barrier resin layer, such as a layer of ethylene-vinyl alcohol (EVOH) copolymer or polyamide, and one or more polyolefin resin layers (paragraph 0047) and given that the mere duplication of layers has no patentable significance unless a new and unexpected result is produced..

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 


/SHEEBA AHMED/Primary Examiner, Art Unit 1787